ijí if: í|í # sjc
The petitioner was called to testify on his own behalf and also Mrs. Emma Schulz and Dr. Gesswein testified as witnesses for the petitioner. At the end of the petitioner’s case, the attorney for the respondent moved that the matter be dismissed as the petitioner had failed to prove conclusively, as required by the hernia section of the Compensation law, the five points of that section, particularly the point in regard to the descent of the hernia immediately following the cause.
After carefully reviewing the testimony I find that the petitioner himself states that he did not notice any lump at the time of the alleged accident, and further, the doctor for the petitioner testified that when he saw the petitioner the following morning there were evidences of a brown callous mark showing the former use of a truss, and in his opinion the hernia was of long standing.
Accordingly, I find that the petitioner failed to produce conclusive proof covering the five points of the hernia section of the Compensation law and therefore the motion of the attorney for the respondent was granted and the case was dismissed.
Accordingly, I hereby order that the case be dismissed without cost to either party.
Charles E. Corbin, Deputy Commissioner.